Case 17-15826        Doc 85     Filed 01/28/19     Entered 01/28/19 16:44:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 15826
         George Stavrakas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/22/2017.

         2) The plan was confirmed on 03/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/15/2018.

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-15826            Doc 85   Filed 01/28/19    Entered 01/28/19 16:44:03              Desc         Page 2
                                                   of 4



 Receipts:

          Total paid by or on behalf of the debtor              $5,202.00
          Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $5,202.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $211.14
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $211.14

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim          Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
 Acceptance Now                   Unsecured      3,180.00            NA            NA            0.00       0.00
 Acceptance Now                   Unsecured           0.00           NA            NA            0.00       0.00
 ADT                              Unsecured         300.00           NA            NA            0.00       0.00
 Advantage Funding Corporation    Unsecured           0.00           NA            NA            0.00       0.00
 Advantage Funding Corporation    Unsecured           0.00   418,823.72     418,823.72           0.00       0.00
 Americ Cash Loans                Unsecured           0.00           NA            NA            0.00       0.00
 AT&T Mobility II LLC             Unsecured         600.00      1,086.35      1,086.35           0.00       0.00
 Atlas Acquisitions LLC           Unsecured           0.00      8,152.43      8,152.43           0.00       0.00
 Becket & Lee                     Unsecured         581.00        409.10        409.10           0.00       0.00
 Becket & Lee                     Unsecured         235.00        597.64        597.64           0.00       0.00
 Birch Communications             Unsecured      8,000.00            NA            NA            0.00       0.00
 Blitt & Gaines PC                Unsecured           0.00           NA            NA            0.00       0.00
 Chase Card                       Unsecured      6,210.00            NA            NA            0.00       0.00
 Chase Card                       Unsecured      2,105.00            NA            NA            0.00       0.00
 Chase Card                       Unsecured      1,142.00            NA            NA            0.00       0.00
 Citibank                         Unsecured      5,867.00            NA            NA            0.00       0.00
 Citibank / Sears                 Unsecured         826.00           NA            NA            0.00       0.00
 Citicards Cbna                   Unsecured      1,838.00            NA            NA            0.00       0.00
 Current Credit                   Unsecured           0.00           NA            NA            0.00       0.00
 Daniel W. Matlow                 Unsecured           0.00           NA            NA            0.00       0.00
 Discover Bank                    Unsecured           0.00        975.30        975.30           0.00       0.00
 Frankel Sorman                   Unsecured         210.00           NA            NA            0.00       0.00
 G&G Closed Circuit Events        Unsecured      5,000.00            NA            NA            0.00       0.00
 Ira T Nevel                      Unsecured           0.00           NA            NA            0.00       0.00
 John Morfas DDS                  Unsecured           0.00           NA            NA            0.00       0.00
 Keenia Umanzor                   Unsecured     15,000.00            NA            NA            0.00       0.00
 Kleen Teem Cleaning and Const    Unsecured           0.00           NA            NA            0.00       0.00
 Kleen Teem Cleaning and Const    Unsecured           0.00           NA            NA            0.00       0.00
 Lakeshore Recycling              Unsecured     13,000.00            NA            NA            0.00       0.00
 LoanMe Inc                       Unsecured     12,000.00     12,000.00      12,000.00           0.00       0.00
 Nationstar Mortgage              Secured      556,000.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-15826             Doc 85   Filed 01/28/19    Entered 01/28/19 16:44:03                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Plaza Construction Group          Unsecured           0.00           NA           NA             0.00        0.00
 Portfolio Recovery Associates     Unsecured           0.00        306.26       306.26            0.00        0.00
 Quantum3 Group                    Unsecured      1,542.00       1,657.29     1,657.29            0.00        0.00
 Quantum3 Group LLC                Secured       37,011.87     37,011.87     37,011.87       4,990.86         0.00
 Republic Services                 Unsecured      5,000.00            NA           NA             0.00        0.00
 Republic Services                 Unsecured      3,000.00            NA           NA             0.00        0.00
 Richard Goldman                   Unsecured           0.00           NA           NA             0.00        0.00
 Safety Kleen Corporation          Unsecured     10,000.00            NA           NA             0.00        0.00
 South Central Bank                Secured       20,383.00     20,155.33     20,155.33            0.00        0.00
 Specialized Loan Servicing LLC    Secured       47,000.00            NA           NA             0.00        0.00
 Synchrony Bank/ Old Navy          Unsecured         156.00           NA           NA             0.00        0.00
 TD Bank USA NA                    Unsecured         307.00        393.68       393.68            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                  $0.00
       Mortgage Arrearage                                      $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                            $37,011.87           $4,990.86                  $0.00
       All Other Secured                                  $20,155.33               $0.00                  $0.00
 TOTAL SECURED:                                           $57,167.20           $4,990.86                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $444,401.77                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                              $211.14
           Disbursements to Creditors                            $4,990.86

 TOTAL DISBURSEMENTS :                                                                            $5,202.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-15826        Doc 85      Filed 01/28/19     Entered 01/28/19 16:44:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
